In an action to recover damages for personal injuries, etc., the defendant Barco Chemical Coating, Inc., appeals from an order of the Supreme Court, Kings County (Bonina, J.), entered December 23, 2002, which granted the plaintiffs’ motion to reinstate the action against it upon vacating the plaintiffs’ default in complying with discovery.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The plaintiffs failed to provide any reason for their default in complying with the appellant’s discovery demands (see Desena v 486 Henry Supermarket, 269 AD2d 557 [2000]). Further, their affidavit of merit consisted of conclusory assertions unsupported by statements of fact and therefore was inadequate (see Yushavayev v Kopelman, 307 AD2d 996 [2003]).
The plaintiffs’ remaining contentions either are without merit or not properly before this Court. Altman, J.P., S. Miller, Goldstein and Crane, JJ., concur.